DETAILED ACTION
The following is a First Action, Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant's election with traverse of Group II (claims 8-15) in the reply filed on 10/25/2021 is acknowledged.  The traversal is on the ground(s) that the technical feature of Groups I & II, as amended in the response of 10/25/2021, is special technical feature since Falwell fails to recite the newly amended limitations.  This is not found persuasive because the newly cited prior art of Maguire et al. (5,755,760) teach the technical feature limitations (see prior art rejection below), and thus the technical feature does not make a contribution over the prior art and Groups I & II lack unity of invention. 
The requirement is still deemed proper and is therefore made FINAL.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) & 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. PCT/IB2018/056219 & 62/547502 provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Accordingly, the claims are given the benefit date of 8/18/2017. 


Specification
The disclosure is objected to because of the following informalities: update the priority information in Par. [0001].  
Appropriate correction is required.


Claim Objections
Claim 14 is objected to because of the following informalities:  amend “a neutral position” to –the neutral position- in ll. 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8-10 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Maguire et al. (5,755,760).
Concerning claim 8, as illustrated in at least Figs. 6A-12B, Maguire et al. disclose a catheter (catheter 400/600; Col. 6, ll. 11-34) comprising: 
an elongate shaft having a proximal end and a distal end and defining an axis (catheter body 410/shaft 600; Col. 6-7, ll. 49-4, Col. 10, ll. 1-16); and 
a loop subassembly coupled to the distal end of the elongate shaft (distal section 460/602 forms a loop; Col. 7, ll. 19-45), the loop subassembly comprising: 
a loop coupled at a distal portion of the loop to the distal end of the elongate shaft (distal portion of loop formed by distal section 460/602 is coupled , wherein, in a neutral position (catheter can be provided with a pre-curved configuration at its distal end; Col. 15-16, ll. 55-12), the loop defines a plane which is parallel to the axis of the elongate shaft (distal section 460/602 forms a loop plane Y-Z and is parallel to an axis of the catheter body 410 as illustrated in annotated Fig. 8), and wherein the loop is positioned in a different plane than the elongate shaft (distal section 460/602 loop plane is positioned in a different Y-Z plane than body 410 as illustrated in annotated Fig. 8); and 

a plurality of electrodes disposed on the loop (electrodes 412, 416, 419, 420, 422 & 424 are positioned on distal section 460; Col. 7, ll. 5-18).
Concerning claim 9, Maguire et al. discloses the loop comprises a variable diameter loop (Col. 10, ll. 1-27; Fig. 12A-B). 
Concerning claim 10, Maguire et al. disclose the loop is substantially circular (Fig. 12B). 
claim 14, Maguire et al. disclose the loop is configured to be selectively deflectable relative to the neutral position of the loop with respect to the elongate shaft (Col. 7, ll. 19-65, Col. 10, ll. 1-27; Fig. 6A-12B). 
Concerning claim 15, as illustrated in at least Figs. 6A-13, Maguire et al. disclose a medical system comprising: 
a computer system (microprocessor 260; Col. 12, ll. 11-24); 
a medical subsystem coupled to the computer system, the at least one medical subsystem comprising one of an ablation generator (RF oscillator 264; Col. 12-13, ll. 31-12), an electrophysiology monitor (ECG connector; Col. 13, ll. 20-30), and a localization and navigation system; and 
a catheter coupled to the medical subsystem (catheter 400/600 coupled to RF oscillator 264; Col. 6, ll. 11-34), the catheter comprising: 
an elongate shaft having a proximal end and a distal end and defining an axis (catheter body 410/shaft 600; Col. 6-7, ll. 49-4, Col. 10, ll. 1-16); 
a handle coupled to the proximal end of the elongate shaft (handle 400/608; Col. 6-7, ll. 49-4, Col. 10, ll. 17-26); and 
a loop subassembly coupled to the distal end of the elongate shaft (distal section 460/602 forms a loop; Col. 7, ll. 19-45), the loop subassembly comprising: 
a loop coupled at a distal portion of the loop to the distal end of the elongate shaft (distal portion of loop formed by distal section 460/602 is coupled to distal end of catheter body 410; Fig. , wherein, in a neutral position (catheter can be provided with a pre-curved configuration at its distal end; Col. 15-16, ll. 55-12), the loop defines a plane which is  parallel to the axis of the elongate shaft (distal section 460/602 forms a loop plane Y-Z and is parallel to an axis of the catheter body 410 as illustrated in annotated Fig. 8), and wherein the loop is positioned in a different plane than the elongate shaft (distal section 460/602 loop plane is positioned in a different Y-Z plane than body 410 as illustrated in annotated Fig. 8); and 
a plurality of electrodes disposed on the loop (electrodes 412, 416, 419, 420, 422 & 424 are positioned on distal section 460; Col. 7, ll. 5-18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (5,755,760), as applied to claim 8, in further view of Chen (2015/0196357).
Concerning claim 11, Maguire et al. fail to specifically disclose the loop is an elliptical loop having a major diameter and a minor diameter.  However, Chen discloses a catheter (ablation catheter) comprising an elongate shaft (catheter body) and a loop subassembly comprising a loop (4) and a plurality of electrodes (5) disposed on the loop.  Chen further discloses the loop (4) is an elliptical loop having a major diameter (D1) and a minor diameter (D2). At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Maguire et al. such that the loop is an elliptical loop having a major diameter and a minor diameter in order to provide the benefit of better treating areas with concentrated enervation of In re Dailey et al., 149 USPQ 47.    

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (5,755,760) in view of Chen (2015/0196357), as applied to claim 11, or, in the alternative, Maguire et al. (5,755,760) in view of Chen (2015/0196357), as applied to claim 11, in further view of Xiao et al. (2015/0305805). 
Concerning claim 12, Maguire et al. disclose the loop to have a variable diameter (Col. 10, ll. 1-27; Fig. 12A-B), and thus the modified invention of Maguire et al. in view of Chen teach the elliptical loop to have a variable diameter where it naturally flows if one of the major or minor diameters is increased or decreased, the other of the major or minor diameters will, in turn, be decreased or increased.  Further, Xiao et al. disclose a catheter (100) comprising a loop subassembly comprising a loop (110) and a plurality of electrodes (161-162) disposed on the loop.  Xiao et al. further disclose the loop can be an elliptical shape where adjustments can be made to the major and/or minor elliptical dimensions.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Maguire et al. in view of Chen such that the elliptical loop is a variable diameter loop, and is configured to increase the minor diameter in response to the major diameter being decreased in order to provide the benefit of allowing for adjustment of organ cavity itself as taught by Xiao et al. ([0040], [0050], [0053]; Fig. 1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kuck et al. (5,823,955) teach a catheter body forming a curved loop in a plane different than an axis of the catheter body.  Jenkins et al. (6,613,046) teach a catheter comprising a loop having an elliptical shape. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794